
	
		III
		Calendar No. 313
		111th CONGRESS
		2d Session
		S. RES. 400
		IN THE SENATE OF THE UNITED STATES
		
			January 28, 2010
			Mr. Kerry (for himself,
			 Mr. Feingold, Mrs. Feinstein, Mr.
			 Casey, Mrs. Gillibrand, and
			 Mr. Bennet) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		
			March 11, 2010
			Reported by Mr. Kerry,
			 with an amendment and an amendment to the preamble
			Strike out all after the resolving clause and the
			 preamble and insert the part printed in italic
		
		RESOLUTION
		Urging the implementation of a
		  comprehensive strategy to address the instability in Yemen.
	
	
		Whereas al Qaeda-affiliated
			 terrorist groups operating in the Republic of Yemen are a threat to the
			 national security of the United States;
		Whereas, on October 12, 2000, an
			 explosives-laden motorboat detonated alongside the United States Navy destroyer
			 USS Cole while it was docked in the Yemeni port of Aden, killing 17 members of
			 the United States armed forces and wounding 39 others in the deadliest
			 terrorist attack against the United States military since the 1983 attack on
			 United States Marine barracks in Beirut, Lebanon;
		Whereas, on September 17, 2008,
			 after several previous failed attacks, Yemeni militants attacked the entrance
			 of the United States Embassy in Sana'a, Yemen, killing 17 people, including a
			 United States citizen;
		Whereas al Qaeda in the Arabian
			 Peninsula has claimed responsibility for the alleged attempt by a Nigerian
			 national, Umar Farouk Abdulmutallab, to detonate explosives on board Northwest
			 Airlines flight 253 bound for Detroit, Michigan, on Christmas Day 2009;
		Whereas members of al Qaeda in the
			 Arabian Peninsula have used Yemeni territory as a base from which to launch
			 attacks against the Kingdom of Saudi Arabia, including an August 2009
			 assassination attempt that injured Deputy Interior Minister for Security
			 Affairs Prince Mohammed bin Nayef bin Abdul Aziz al Saud;
		Whereas the Government of Yemen,
			 since December 17, 2009, has undertaken a number of military operations against
			 al Qaeda in the Arabian Peninsula leadership;
		Whereas stability in Yemen is
			 threatened by rapid population growth, endemic poverty, the inadequate
			 provision of basic services, widespread corruption, and natural resource
			 shortages stemming from extreme water scarcity and dwindling oil
			 production;
		Whereas a tribal insurgency in
			 northern Yemen being waged by al-Houthi fighters and a southern secessionist
			 movement threaten the stability of Yemen;
		Whereas hundreds of thousands of
			 Somalis and Ethiopians are seeking asylum in Yemen to escape civil war,
			 political grievances, and poverty;
		Whereas these refugees create
			 significant additional pressures on Yemen’s limited resources and government
			 institutions;
		Whereas the February 2009
			 Department of State report on Human Rights in Yemen found that
			 significant human rights problems persisted, including
			 reports of arbitrary and unlawful killings by government forces,
			 politically motivated disappearances, and torture in many
			 prisons;
		Whereas, on January 21, 2010,
			 Secretary of State Clinton remarked, The success of [United States
			 Government assistance to Yemen] depends upon Yemen’s ability to make the tough
			 choices necessary to improve the capacity to govern, to reform its economy, to
			 protect human rights, to combat corruption, and create a better environment for
			 business and investment.;
		Whereas the weakening of
			 government institutions in Yemen could contribute to the ability of al
			 Qaeda-inspired and affiliated militants to recruit, train, and plan terrorist
			 operations against United States targets in the Middle East and in the United
			 States;
		Whereas potential large-scale
			 population displacement and migration from Yemen due to civil conflict,
			 economic collapse, or resource failure could jeopardize the stability and
			 security of the region;
		Whereas al Qaeda in the Arabian
			 Peninsula, al Qaeda in East Africa, and al-Shabab militants could take
			 advantage of instability in Somalia and Yemen to expand their reach and
			 effectiveness;
		Whereas the United States
			 recognizes the importance of cooperating with Yemen to counter the al Qaeda
			 threat, promote economic development, and preserve Yemen’s stability as it
			 seeks to expand good governance;
		Whereas in September 2009, USAID
			 and Yemen signed a 3-year economic assistance agreement to fund development
			 projects in the fields of health, education, democracy and governance,
			 agriculture and economic development;
		Whereas President Obama has
			 significantly increased United States military and economic assistance to
			 Yemen, including—
			(1)$66,800,000 in
			 fiscal year 2009 to build the capacity of the Yemeni military to conduct
			 counterterrorist operations; and
			(2)$52,500,000 in
			 fiscal year 2010 for economic assistance administered by the Department of
			 State;
			Whereas Yemen aspires to join the
			 Gulf Cooperation Council, some of whose members pledged more than
			 $4,000,000,000 to support Yemen’s economic development at a November 2006
			 international donors conference in London; and
		Whereas the challenges of Yemeni
			 stability are not just a concern for the United States and Yemen, but are also
			 a concern for countries in the region and for the entire international
			 community: Now, therefore, be it
		Whereas al Qaeda-affiliated terrorist
			 groups operating in the Republic of Yemen are a threat to the national security
			 of the United States;
		Whereas, on October 12, 2000, an
			 explosives-laden motorboat detonated alongside the United States Navy destroyer
			 USS Cole while it was docked in the Yemeni port of Aden, killing 17 members of
			 the United States armed forces and wounding 39 others in the deadliest
			 terrorist attack against the United States military since the 1983 attack on
			 United States Marine barracks in Beirut, Lebanon;
		Whereas, on September 17, 2008, after
			 several previous failed attacks, Yemeni militants attacked the entrance of the
			 United States Embassy in Sana'a, Yemen, killing 17 people, including a United
			 States citizen;
		Whereas al Qaeda in the Arabian Peninsula
			 has claimed responsibility for the alleged attempt by a Nigerian national, Umar
			 Farouk Abdulmutallab, to detonate explosives on board Northwest Airlines flight
			 253 bound for Detroit, Michigan, on Christmas Day 2009;
		Whereas members of al Qaeda in the
			 Arabian Peninsula have used Yemeni territory as a base from which to launch
			 attacks against the Kingdom of Saudi Arabia, including an August 2009
			 assassination attempt that injured Deputy Interior Minister for Security
			 Affairs Prince Mohammed bin Nayef bin Abdul Aziz al Saud;
		Whereas the Government of Yemen, since
			 December 17, 2009, has undertaken a number of military operations against al
			 Qaeda in the Arabian Peninsula leadership;
		Whereas stability in Yemen is threatened
			 by rapid population growth, endemic poverty, the inadequate provision of basic
			 services, widespread corruption, and natural resource shortages stemming from
			 extreme water scarcity and dwindling oil production;
		Whereas a succession of armed conflicts
			 fought in northern Yemen between al-Houthi fighters and the Government of
			 Yemen, as well as a southern secessionist movement, threatens the stability of
			 Yemen;
		Whereas hundreds of thousands of Somalis
			 and Ethiopians are seeking asylum in Yemen to escape civil war, political
			 grievances, and poverty;
		Whereas these refugees create significant
			 additional pressures on Yemen’s limited resources and government
			 institutions;
		Whereas the February 2009 Department of
			 State report on Human Rights in Yemen found that significant human
			 rights problems persisted, including reports of arbitrary and
			 unlawful killings by government forces, politically motivated disappearances,
			 and torture in many prisons;
		Whereas, on January 21, 2010, Secretary
			 of State Clinton remarked, The success of [United States Government
			 assistance to Yemen] depends upon Yemen’s ability to make the tough choices
			 necessary to improve the capacity to govern, to reform its economy, to protect
			 human rights, to combat corruption, and create a better environment for
			 business and investment.;
		Whereas the weakening of government
			 institutions in Yemen could contribute to the ability of al Qaeda-inspired and
			 affiliated militants to recruit, train, and plan terrorist operations against
			 United States targets in the Middle East and in the United States;
		Whereas potential large-scale population
			 displacement and migration from Yemen due to civil conflict, economic collapse,
			 or resource failure could jeopardize the stability and security of the
			 region;
		Whereas al Qaeda in the Arabian
			 Peninsula, al Qaeda in East Africa, and al-Shabab militants could take
			 advantage of instability in Somalia and Yemen to expand their reach and
			 effectiveness;
		Whereas the United States recognizes the
			 importance of cooperating with Yemen to counter the al Qaeda threat, promote
			 economic development, and preserve Yemen’s stability as it seeks to expand good
			 governance;
		Whereas in September 2009, USAID and
			 Yemen signed a 3-year economic assistance agreement to fund development
			 projects in the fields of health, education, democracy and governance,
			 agriculture and economic development;
		Whereas President Obama has significantly
			 increased United States military and economic assistance to Yemen,
			 including—
			(1)$66,800,000 in fiscal
			 year 2009 to build the capacity of the Yemeni military to conduct
			 counterterrorist operations; and
			(2)$52,500,000 in fiscal
			 year 2010 for economic assistance administered by the Department of
			 State;
			Whereas Yemen aspires to join the Gulf
			 Cooperation Council, some of whose members pledged more than $4,000,000,000 to
			 support Yemen’s economic development at a November 2006 international donors
			 conference in London; and
		Whereas the challenges of Yemeni
			 stability are not just a concern for the United States and Yemen, but are also
			 a concern for countries in the region and for the entire international
			 community: Now, therefore, be it
		
	
		That the Senate—
			(1)reaffirms its
			 commitment to helping prevent state collapse in Yemen, denying terrorists a
			 safe-haven, and supporting the people and Government of Yemen in dealing with
			 Yemen’s profound and interlocking security, development, and economic
			 challenges;
			(2)reaffirms its
			 commitment to disrupting, dismantling, and defeating al Qaeda and affiliated
			 movements worldwide;
			(3)urges the
			 Government of Yemen to strengthen and sustain efforts against al Qaeda in the
			 Arabian Peninsula;
			(4)calls upon the
			 Government of Yemen to strengthen efforts to address corruption, to respect
			 human rights, and to work with its citizens and the international community to
			 address the significant factors driving the instability in Yemen;
			(5)calls upon the
			 international community to closely coordinate and strengthen assistance
			 programs in Yemen;
			(6)recognizes the
			 critical role of Saudi Arabia and other members of the Gulf Cooperation Council
			 in these assistance programs;
			(7)urges intensive
			 dialogue toward ceasing armed hostilities through a negotiated political
			 settlement between the Government of Yemen and the Houthi rebellion;
			(8)requests that the
			 Secretary of State, the Secretary of Defense, and the Director of National
			 Intelligence submit a joint, comprehensive strategy for Yemen, in classified
			 and unclassified form, to the Senate, including—
				(A)counterterrorism
			 cooperation;
				(B)development,
			 humanitarian, and security assistance;
				(C)regional and
			 international diplomatic coordination; and
				(D)democracy, human
			 rights, and governance promotion; and
				(9)urges the
			 President to work with the people and Government of Yemen, the international
			 community, and the international organizations to implement the strategy
			 submitted pursuant to paragraph (8).
			That the Senate—
			(1)reaffirms its commitment
			 to helping prevent state collapse in Yemen, denying terrorists a safe-haven,
			 and supporting the people and Government of Yemen in dealing with Yemen’s
			 profound and interlocking security, development, and economic
			 challenges;
			(2)reaffirms its commitment
			 to disrupting, dismantling, and defeating al Qaeda and affiliated movements
			 worldwide;
			(3)urges the Government of
			 Yemen to strengthen and sustain efforts against al Qaeda in the Arabian
			 Peninsula;
			(4)calls upon the Government
			 of Yemen to strengthen efforts to address corruption, to respect human rights,
			 and to work with its citizens and the international community to address the
			 significant factors driving the instability in Yemen;
			(5)calls upon the
			 international community to closely coordinate and strengthen assistance
			 programs in Yemen;
			(6)recognizes the critical
			 role of Saudi Arabia and other members of the Gulf Cooperation Council in these
			 assistance programs;
			(7)applauds the February
			 2010 ceasefire that ended the latest round of fighting between the Government
			 of Yemen and the Houthi rebellion, and urges both parties as well as Yemen’s
			 neighbors and the broader international community to support the ceasefire
			 through the provision of humanitarian and reconstruction assistance in areas
			 affected by the fighting;
			(8)requests that the
			 Secretary of State, the Secretary of Defense, and the Director of National
			 Intelligence submit a joint, comprehensive strategy for Yemen, in classified
			 and unclassified form, to the Senate, including—
				(A)counterterrorism
			 cooperation;
				(B)development,
			 humanitarian, and security assistance;
				(C)regional and
			 international diplomatic coordination; and
				(D)democracy, human rights,
			 and governance promotion; and
				(9)urges the President to
			 work with the people and Government of Yemen, the international community, and
			 the international organizations to implement the strategy submitted pursuant to
			 paragraph (8).
			
	
		March 11, 2010
		Reported with an amendment and an amendment to the
		  preamble
	
